And now at this term, the arguments having been heard, the following decree was pronounced :
By the Court.-
-We are of opinion ttíat the court of quarter sessions have erred in construing the entry of the appellee, inasmuch as no regard was paid to the course of North Elkhorn called for therein; whereas it seems to us from the expressions used in the entry, that the survey made thereon should not only lie on the northwardly side of the creek and bind on the same, but that it should be as near a square as the nature of tho case will permit, *200and the back line thereof be parallel to the general course of the creek so far as it binds thereon; also, that the upper and lower lines, when indefinitely extended, should be at equal distances from the mouth of the Eoyal Spring branch. .Therefore it is decreed and ordered, that the decree aforesaid be reversed, annulled, and set aside, and that the suit be remanded to the aforesaid court of quarter sessions, who are directed to have the appellees’ pre-emption surveyed agreeably to the foregoing opinion and directions of this court. And it is further decreed and ordered, that the appellants recover of the appellees their costs in this behalf expended, which is ordered to be certified to the said court of quarter sessions.